Name: Council Regulation (EC) No 3091/95 of 22 December 1995 laying down for 1996 certain measures for the conservation and management of fishery resources applicable in vessels flying the flag of certain non- member countries in the 200-nautical-mile-zone off the coast of the French department of Guiana
 Type: Regulation
 Subject Matter: fisheries;  cooperation policy;  America
 Date Published: nan

 No L 330/122 PEN Official Journal of the European Communities 30 . 12 . 95 COUNCIL REGULATION (EC ) No 3091/95 of 22 December 1995 laying down for 1996 certain measures for the conservation and management of fishery resources applicable in vessels flying the flag of certain non-member countries in the 200-nautical-mile-zone off the coast of the French department of Guiana THE COUNCIL OF THE EUROPEAN UNION, Whereas shrimp-fishing licences calculated on the basis of scientific advice have been issued to non-member countries whose vessels fish in the zone of the said department; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation ( EEC ) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ( 3 ), Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC ) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ( 1 ), and in particular Article 8 (4 ) thereof, HAS ADOPTED THIS REGULATION: Article 1 Vessels flying the flag of one of the countries listed in Annex I shall be authorized , during the period 1 January to 31 December 1996 to fish for the species listed in the said Annex in the part of the 200-nautical-mile fishing zone off the coast of the French department of Guiana that lies more than 12 nautical miles from the base lines , in conformity with the conditions laid down in this Regulation. Having regard to the proposal from the Commission , Whereas, in accordance with Article 8 of Regulation ( EEC ) No 3760/92 , the Council determines for each fishery or group of fisheries on a case-by-case basis , the total allowable catch and/or the total allowable fishing effort in order to ensure a rational and responsible exploitation on a durable basis ; Whereas, since 1977, the Community has operated a system of conservation and management of fishery resources applicable to vessels flying the flag of certain non-member countries in the 200-nautical-miIfe-zone of the coast of the French department of Guiana most recently laid down by Regulation (EC ) No 3189/94 ( 2 ); whereas the latter Regulation expires on 31 December 1995; Whereas the continuity of the system should be ensured , in particular by maintaining the restriction on some fish stocks in the zone in order to conserve the stock and ensure adequate profitability for the fishermen concerned; Whereas the processing industry based in the French department of Guiana depends on landings from vessels of non-member countries operating in the fishing zone off that department; Whereas therefore , it is necessary to ensure that those vessels which are under contract to land their catches in the French department of Guiana can continue to fish ; Article 2 1 . Fishing in the fishery zone referred to in Article 1 shall be subject to the possession on board of a licence , issued by the Commission on behalf of the Community, and to the observance of the conditions set out in that licence and the control measures and other provisions regulating fishing activities in that zone . 2 . Applications for licences shall be submitted by the authorities of the non-member countries concerned to the Commission's services at least 15 working days before the desired date of commencement of validity. Licences will be issued to the authorities of the third countries concerned . 3 . The registration letter and numbers of a vessel in possession of a licence must be clearly marked on both sides of the bow and on both sides of the superstructure at the most visible point . The letters and numbers must (') OJ No L 389 , 31 . 12 . 1992 , p. 1 . Regulation as amended by the 1994 Act of Accession . ( 2 ) OJ No L 340 , 29 . 12 . 1994, p. 1 . (  ') OJ No L 261 , 20 . 10 . 1993 , p. 1 . 30 . 12 . 95 Ã  Ã Ã  Official Journal of the European Communities No L 330/123 be painted in a colour that contrasts with the colour of the hull or superstructure and must not be obliterated , altered , covered or masked in any other way . (b ) registration number ; (c ) external identification letters and numbers ; ( d ) port of registration ; ( e ) name and address of the owner or charterer; ( f) gross tonnage and overall length ; (g ) engine power; (h ) call sign and radio frequency ; ( i ) intended method of fishing; ( j ) species intended to be fished ; (k ) period for which a licence is required . 2 . Each licence shall be valid for one vessel only . Where several vessels are taking part in the same fishing operation , each vessel must be in possession of a licence . Article 3 1 . Licences may be issued for shrimp fishing to vessels which fly the flag of one of the countries listed in point 1 of Annex I. The catch quantities authorized under such licences , the maximum number of licences and the maximum number of days at sea during which such licences are lid shall be as specified for each country in point 1 of Annex I. 2 . The licences referred to in paragraph 1 shall be issued on the basis of a fishing plan submitted by the authorities of the country concerned , approved by the Commission and not exceeding the limits for the country concerned specified in point 1 of Annex I. 3 . The period of validity of each of the licences referred to in paragraph 1 shall be limited to the fishing period provided for in the fishing plan on the basis of which the licence was issued . 4 . All licences referred to in paragraph 1 issued to vessels of a non-member country shall cease to be valid as soon as it is established that the quota laid down in point 1 of Annex I for that country has been used up . Article 6 1 . To obtain a fishing licence for snapper or shark, as referred to in Article 4 , proof must be produced, in respect of each of the vessels concerned, that a valid contract exists between the shipowner applying for the licence and a processing undertaking situated in the French department of Guiana and that it includes an obligation to land at least 75 % of all snapper catches, or 50 % of all shark catches from the vessel concerned in that department so that they may be processed in that undertaking's plant . 2 . The contract referred to in paragraph 1 must be endorsed by the French authorities , which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guianese economy. A copy of the duly endorsed contract shall be appended to the licence application . 3 . Where the endorsement referred to in paragraph 2 is refused , the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and the Commission . Article 4 1 . Licences may be issued for the fishing of species other than shrimps to vessels flying the flag of one of the countries listed in point 2 of Annex I. The maximum number of such licences for each country shall be as specified in point 2 of Annex I. 2 . Snapper-fishing licences shall be granted subject to an undertaking by the owner of the vessel concerned to land 75 % of the catches in the French department of Guiana . 3 . Shark-fishing licences shall be granted subject to an undertaking by the owner of the vessel concerned to land 50 % of the catches in the French department of Guiana . Article 5 1 . The following information shall accompany applications for licences submitted to the Commission : ( a ) name of the vessel ; Article 7 Licences may be cancelled with a view to issuing new licences . Such cancellation shall take effect on the date of issue of the new licence by the Commission . No L 330/124 ( ENI Official Journal of the European Communities 30 . 12 . 95 2 . The French authorities shall ensure that all landings of shrimps in the French department of Guiana by vessels in possession of a licence as referred to in Article 4 (2 ) and ( 3 ) shall be the subject of a declaration as referred to in Article 10 (2 ). 3 . Before the end of each month, the French authorities shall send to the Commission all declarations referred to in paragraph 2 relating to the preceding month. Article 8 1 . Fishing for shrimps of the species Penaeus subtilis and Penaeus brasiliensis shall be forbidden in waters of a depth less than 30 metres . During these fishing activities carried out by vessels using trawls , by-catches shall be permitted . 2 . Tuna fishing shall be authorized only for vessels using long lines . 3 . Snapper fishing shall be authorized only for vessels using long lines or traps . 4 . Shark fishing shall be authorized only for vessels using long lines or mesh nets having a minimum mesh of 100 mm and shall be forbidden in waters of a depth less than 30 metres . Article 12 The granting of licences to vessels from third countries shall be subject to the undertaking by the owner of the vessel concerned to permit an observer to come on board at the Commission's request. Article 9 A logbook, a model of which appears in Annex II, shall be completed after each fishing operation . A copy of this logbook shall be sent to the Commission within 30 days of the last day of each fishing trip via the French authorities . Article 13 1 . The French authorities shall take appropriate measures to ensure that the obligations set out in this Regulation are complied with, including the regular inspection of vessels . 2 . Where an infringement is formally ascertained, the French authorities shall , without delay , and in any event not later than 30 days from the date on which the infringement was ascertained, inform the Commission of the name of the vessel concerned and of any action they may have taken . Article 10 1 . The master of each vessel in possession of a licence referred to in Articles 3 and 4 ( 1 ), as concerns tuna fishing, shall observe the special conditions set out in Annex III , and in particular forward the information specified in the Annex. These conditions shall form an integral part of the licence . 2 . The master of each vessel in possession of a licence as referred to in Article 4 (2 ) and ( 3 ) shall , on landing the catch after each trip, submit to the French authorities a declaration, for whose accuracy the master alone is responsible , stating the quantities of shrimp caught and kept on board since the last declaration . This declaration shall be made using the form of which a model appears in Annex IV. Article 14 1 . Licences for vessels which have not complied with the obligations provided for in this Regulation, including the obligation to land all or part of the catches laid down in a contract as referred to in Article 6 shall be withdrawn. No licence shall be issued to such vessels for a period of 4 to 12 months from the date on which the infringement was committed . 2 . Where a vessel fishes without a valid licence in the zone referred to in Article 1 , and where that vessel belongs to a shipowner or is managed by a natural or legal person who has or exercises the management of one or more other vessels to which licences have been issued, one of those licences may be withdrawn . 3 . The granting of a licence may be refused during the period referred to in paragraph 1 to one or more vessels belonging to a shipowner who owns a vessel whose licence has been withdrawn under this Article or which as fished without a licence in the zone referred to in Article 1 . Article 11 1 . The French authorities shall take all appropriate measures to verify the accuracy of the declarations referred to in Article 10 (2 ), by checking them in particular against the logbook referred to in Article 9 . The declaration shall be signed by the competent official after it has been verified . 30. 12 . 95 Ã  Ã Ã  Official Journal of the European Communities No L 330/125 authorities of the country concerned , until 31 January 1996 . Licences thus extended shall be counted against the number of corresponding licences laid down in Annex I for the duration of the extension , without that total being exceeded . Article 15 If, for a period of one month, the Commission receives no communication as referred to in Article 10 ( 1 ) concerning a vessel in possession of a licence referred to in Articles 3 and 4 , the licence of such vessel shall be withdrawn. Article 17 This Regulation shall enter into force on 1 January 1996 . It shall apply until 31 December 1996 . Article 16 The period of validity of licences valid on 31 December 1995 pursuant to Article 1 of Regulation (EC) No 3189/94 may be extended, at the request of the This Regulation shall be binding in its entirety directly applicable in all Member States . Done at Brussels, 22 December 1995 . For the Council The President L. ATIENZA SERNA ANNEX 1 1 . Licences referred to in Article 3 Vessels flying the flag of Quantity of authorized catches ( in tonnes ) Maximum number of vessels with a licence Maximum number of days at sea Barbados 24 5 200 Guiana 24 5 200 Suriname p.m. p.m . p.m . Trinidad and Tobago 60 8 350 2. Licences referred to in Article 4 Species Vessels flying the flag of Maximum number of licences ( a ) Tuna Japan p.m . Korea p.m . ( b ) Snappers Venezuela 41 Barbados 5 ( c ) Shark Venezuela 4 ANNEX II FICHE DE PECHE LOG SHEET Nom du navire Vessel name Nation N ° d immatriculation - Official No N ° de licence ZEE - Fishing licence No Nom du capitaine Captain 's name Nbre equipage No in crew DateDepart de Depart from DÃ ©barquement a Landed at Date Mois / Month jour / Day Zone n ° Sonde Depth Jour ou nuit Day or night (D or N) Nombre de fois oÃ ¹ ies engins l'eau / Number oÃ ­ times gear is shot Total heures de pÃ ¨che Hours fished Queues de crevette «Head-off » shrimp ( kg ) Crevettes entiÃ ¨res «Head-on » shrimp ( kg ) Crevettes conservÃ ©es Ã bord Shrimps retained on board Requins Shark ThonidÃ ©s TunaPenaeus : subtilis brasiliensis Xyphopenaeus kroyerii Snapper ||L L D l \ \ \N l l \ L L D \ l l llN lD I I l \ IN \ l \ l I L D l l l \ \N \ \ \ lI D \ \ \ \ \N \ \ \ \ I L L D I l l IN \ \ \ lI D \ \ \ \N \ l l I D \ l l l \ lN l \ \ l I L D \ \ \ \N \ \ \ \I L D \ \ \ \N \ \ \ \\ L L D I \ l \N l \ l \I D l 1 l \N l \ \ \ I L L D I \ \ \ \ IN l \ \ lI D \ \ \ \ \N l \ \ \ I L L D I \ \ \N \ \ \ lI D \ I \ \ \N \ \ \ l I D I \ l lN l l \ I D I \ \ lN \ \ \ l I D l \ \ l ---... \N l \ \ l D l \ \ \ N l \ l D \ l \ N l l l \ l D I \ \ \N \ \ \ \ D I \ \ \ N \ \ \ \ D \ \ \ N \ \ \ I D \ \ \ \ N \ l \ \ D \ \ \ \ N l \ \ \ D \ \ \ \ \ lN \ \ \ II D \ \ \ \ \N \ \ \ \ D \ \ \ IN \ \ \ \ ||l D l \ \N \ \ \ \ \ D l l l l I I IN \ \ \ 30 . 12 . 95 EN Official Journal of the European Communities No L 330/127 ANNEX 111 Special conditions 1 . Vessels in possession of licences referred to in Articles 3 and 4 ( 1 ) ( Tbunnidae ) must communicate information to the European Commission in Brussels ( telex : 24189 FISEU-B ) via the French authorities at the following times : ( a ) on each entry into zones extending up to 200 nautical miles off the coast of the French department of Guiana , hereinafter called 'the zone '; ( b ) whenever leaving the zone; (c ) whenever entering a port of a Member State ; ( d ) whenever leaving a port of a Member State ; (e ) every week in respect of the previous week from the date of entry into the zone referred to in ( a ) or from the date of leaving the port referred to in ( d ). 2 . Communications transmitted in accordance with the conditions of the licence at the times specified in 1 above should include the following particulars , where appropriate and should be transmitted in the following order :  name of vessel ,  radio call sign,  licence number,  chronological number of the transmission for the trip in question ,  indication of which of the types of transmission , as set out in paragraph 1 , is involved,  date,  time,  geographical position,  quantity of each species caught during the fishing operation ( in kilograms ),  quantity of each species caught since the previous transmission of information ( in kilograms ),  the geographical coordinates of the position where the catches were made ,  quantities of catches, by species, transferred to other vessels ( in kilograms ) since the previous information ,  the name, call sign and, where applicable, licence number of the vessel to which the catch was transferred,  the master's name. 3 . The following code must be used in reporting species caught in accordance with paragraph 2 : PEN: Brown Shrimp (Penaeidae); BOB: Atlantic sea bob shrimp (Xypbopenaeus kroyerii )-, TUN: Tunny; SKH: Shark; XXX: Other . 4 . In cases where , for reasons of force majeure, the communication cannot be transmitted by the vessel in possession of a licence, the message may be transmitted by another vessel on behalf of . the former . No L 330/128 EN Official Journal of the European Communities 30 . 12 . 95 ANNEX IV Declaration pursuant to Article 10 (2 ) LANDING DECLARATION (*) Registration No : Name of agent : I Name of vessel : Name of master : Master 's signature : Voyage made from the to the Port of landing Quantity of shrimps landed ( in live weight ) 'Head-off shrimps : or ( x 1,6 ) = kg kg ( head-on shrimps ) 'Head-on' shrimps : kg Thunnidae: kg Snapper (Lutjanidae): kg Shark kg Other kg (&gt;) One copy is kept by the master, one copy is kept by the control officer , and one copy is to be sent to the European Commission .